Post, C. J.
The defendant in error, in the district court for Douglas county, recovered judgment against plaintiffs in error in the sum of $246.51 and costs, being the amount of a balance claimed by him on account of services as a yard man in the Union Stock Yards at South Omaha for the period of one year and four months at the agreed rate of $60 per month. Plaintiffs in error by their answer admitted that defendant in error entered their service, in the capacity alleged, some time in the month of August, 1890, under an agreement whereby his compensation for the fractional part of said month was fixed at the rate of $55 per month; that he continued in their service during the *424months of September, October, and November at the aforesaid rate; that for the month of December his compensation was by agreement fixed at $40, and that during the month last named they entered into a special contract Avith the defendant in error whereby he agreed to work for them during the year 1891 and to receive therefor $45 per month as full compensation for his services. They also allege payment in full at the stipulated rate. ■ The reply was a general denial.
The brief of plaintiffs in error presents in several forms the single proposition that the verdict and judgment are unsupported by the evidence. As tending to sustain their contention with respect to that issue, we are referred to the significant fact that credit was each month entered by plaintiffs in error upon their books at the rate alleged in their answer and payments made to defendant in error monthly, of the amount thus credited and no' more. The latter, however, while admitting the receipt by him of payments as above stated, testified that such payments were made and received pursuant to a mutual agreement Avhereby plaintiffs in error were authorized to, and in fact did, retain each month a specified portion of his wages, and that the balance claimed by him is the total of the amounts so retained. We agree with the trial judge that there Avas a substantial conflict of the evidence upon this, the only controverted issue of the case, and that the verdict of the jury should not be disturbed.
Judgment affirmed.